Citation Nr: 1103544	
Decision Date: 01/28/11    Archive Date: 02/08/11

DOCKET NO.  06-21-390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for a bilateral foot 
condition. 

2.  Entitlement to service connection for a back condition.

3.  Entitlement to service connection for a bilateral knee 
condition. 

4.  Entitlement to service connection for a respiratory 
condition.

5.  Entitlement to service connection for a bilateral hip 
condition.  

6.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Sara Schinnerer, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1957 to October 1957, 
with additional service in the U.S. Army National Guard Reserves. 

This matter comes before the Board of Veterans' Appeals (Board) 
from an April 2006 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Phoenix, Arizona. 

The Veteran provided testimony at a December 2007 hearing before 
the decision review officer.  A transcript of the proceeding is 
associated with the claims folder.

The issue of entitlement to service connection for a bilateral 
foot condition is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDING OF FACT

In June 2010, prior to the promulgation of a decision in the 
appeal, the Board received notification from the appellant, 
through his representative, that a withdrawal of his appeal is 
requested for the issues of entitlement to service connection for 
a back condition, a bilateral knee condition, a respiratory 
condition, a bilateral hip condition, and tinnitus.  


CONCLUSION OF LAW

The criteria for withdrawal of an appeal have been met for the 
issues of entitlement to service connection for a back condition, 
a bilateral knee condition, a respiratory condition, a bilateral 
hip condition, and tinnitus.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. § 20.204 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific 
error of fact or law in the determination being appealed.  
38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all 
issues involved in the appeal at any time before the Board 
promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be 
made by the appellant or by his or her authorized representative.  
38 C.F.R. § 20.204.  In a statement received in June 2010, the 
Veteran withdrew the appeal for the issues of entitlement to 
service connection for a back condition, a bilateral knee 
condition, a respiratory condition, a bilateral hip condition, 
and tinnitus.  There remain no allegations of errors of fact or 
law for appellate consideration.  Accordingly, the Board does not 
have jurisdiction to review the appeal and it is dismissed.


ORDER

The issue of entitlement to service connection for a back 
condition is dismissed.

The issue of entitlement to service connection for a bilateral 
knee condition is dismissed. 

The issue of entitlement to service connection for a respiratory 
condition is dismissed.  

The issue of entitlement to service connection for a bilateral 
hip condition is dismissed. 


The issue of entitlement to service connection for tinnitus is 
dismissed.  


REMAND

Additional development is required before the issue of 
entitlement to service connection for a bilateral foot condition 
can be adjudicated.  The dates and type of the Veteran's service 
must be verified, complete service treatment records must be 
obtained, and an examination is necessary, for the reasons 
discussed below.    

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated while performing 
active duty training (ACDUTRA) or injury incurred or aggravated 
by inactive duty training (INACDUTRA).  38 U.S.C.A. §§ 101(24), 
106, 1110, 1131.  Under 38 U.S.C.A. § 101(22) (a) and (c), 
ACDUTRA means, in pertinent part, full-time duty in the Armed 
Forces performed by Reserves for training and full-time duty as 
members of the Army National Guard or Air National Guard of any 
State.  Id.

The Veteran's active duty service from April to October 1957 has 
been confirmed.  The record includes a Report of Separation from 
the Army National Guard of Connecticut and a copy of a retirement 
credits report showing 3 additional periods of active duty or 
active duty for training, ending in March 1961.  It is unclear 
whether this represents the Veteran's complete service.  His 
periods of service, to include any periods of ACDUTRA, while 
serving in the National Guard should be verified.  

The Veteran contends that he currently suffers from a bilateral 
foot condition which he sustained during service while in 
advanced training in South Carolina.  He testified that a 
sergeant saw him limping during training and pulled him aside to 
check his feet; the Veteran asserted that he told the sergeant 
that his arches hurt and was subsequently driven to sick call 
where he was diagnosed with flat feet and provided arch support.  

The report of a March 1960 reenlistment examination is negative 
for complaints, treatment, or a diagnosis of bilateral foot 
condition.  Aside from this examination, there are no other 
service treatment records of record and it is unclear whether 
attempts have been made to determine whether there are any 
additional records.  Any available service treatment records 
should be obtained on remand.  38 C.F.R. § 3.159(c). 

Post-service private treatment records dated in 1998 demonstrate 
the Veteran experiences pain, numbness, and tingling of his feet.    

The Veteran claims that he sought treatment for and was diagnosed 
with flatfeet in service, and he asserts that he has experienced 
bilateral foot pain since that time, which is demonstrated in the 
aforementioned post-service treatment records.  An examination 
and opinion are needed to decide the claim.  38 C.F.R. 
§ 3.159(c)(4).  

Accordingly, the case is REMANDED for the following actions:

1.  Take all necessary steps to verify all of 
the Veteran's periods of ACDUTRA and 
INACDUTRA in the National Guard, to include 
from March 1957 to March 1961. 

2.  Obtain the Veteran's service treatment 
records for the Veteran's complete period of 
service.    

3.  Upon completion of the requested 
development, schedule the Veteran for an 
appropriate VA examination in order to 
determine the current nature and likely 
etiology of any bilateral foot disorder, to 
include pes planus, which may be present.  
The claims folder should be made available 
to the examiner for review.  Any indicated 
evaluations, studies, and tests deemed to be 
necessary by the examiner should be 
accomplished.  The examiner is requested to 
review all pertinent records associated with 
the claims file.  


Based on the examination and review of the 
record, the examiner should answer the 
following question: 

Is it at least as likely as not that any 
currently diagnosed foot disorder had its 
onset in or is otherwise related to service?

A rationale for all opinions expressed should 
be provided.  

4.  Thereafter, readjudicate the Veteran's 
claim, with application of all appropriate 
laws and regulations, including consideration 
of any additional information obtained as a 
result of this remand.  If the decision with 
respect to the claim remains adverse to the 
Veteran, he and his representative should be 
furnished a supplemental statement of the case 
and afforded a reasonable period of time 
within which to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
M. E. LARKIN 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


